Rao, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, that the items marked “A” and initialed JWD by Examiner J. W. Dunn, on the invoices covered by the appeals for reappraisement enumerated in “SCHEDULE A”, set forth below and made a part hereof, consists of metal-covered papers of varying specifications which were appraised on the basis of foreign value as that term is defined in Section 402 (c) of the Tariff Act of 1930, as amended.
At the time of exportation of such merchandise to the United States, no merchandise such as or similar to that so marked and initialed was freely offered for sale for home consumption to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade.
At the time of exportation of such merchandise to the United States, no merchandise such as that so marked and initialed was freely offered for sale to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States.
At the time of exportation of such merchandise to the United States, merchandise similar to that marked and initialed as aforesaid was freely offered for sale to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the net packed prices stated in “Schedule I” set forth below and made a part hereof.
IT IS FURTHER STIPULATED, that the items marked “B” and initialed JWD by Examiner J. W. Dunn on the invoices covered by the appeals for reap-praisement listed in “Schedule A”, set forth below and made a. part hereof, *786were appraised on the basis of cost of production as that term is defined in Section 402 (f) of the Tariff Act of 1930, as amended.
At the time of the exportation of the merchandise marked “B” and initialed as aforesaid, merchandise such as that so marked and initialed was freely offered for sale for domestic consumption in the principal market of the United States, packed ready for delivery, to all purchasers in the usual wholesale quantities and in the ordinary course of trade, with allowance made for duty, cost of transportation and insurance, other necessary expenses from the place of shipment to the place of delivery, profits not in excess of 8 per centum and general expenses not in excess of 8 per centum, at US$ 0.2014 per pound.
IT IS STILL FURTHER STIPULATED, that the records in the cases of Nicholas Gal v. United States, 28 Cust. Ct. 656, Reap. Dec. 8119, and Idem v. Idem, 36 Cust. Ct. 555, Reap. Dec. 8573, affirmed in A. R. D. 72, be incorporated in the record herein covering the appeals for reappraisement enumerated in “Schedule A” herein and that such appeals for reappraisement be submitted on this stipulation.
The appeals for reappraisement covering items on the invoices herein not marked “A” or “B” and initialed as aforesaid, are abandoned by the plaintiff who waives the right to the first docket call and further amendment of the appeals for reappraisement listed in “Schedule A” herein.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the items marked “A” and initialed JWD by Examiner J. W. Dunn on the invoices, and that such values were as set forth in schedule “I,” hereto attached and made a part hereof, net packed.1
As to the items marked “B” and initialed JWD by Examiner J. W. Dunn on the invoices, I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of value, and that such value was $0.2014 per pound.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are dismissed.
Judgment will be entered accordingly.

 Schedule “I” is omitted from this printing.